1DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings filed 4/6/2017 were accepted.


Response to Amendment
The request for continued examination filed on 11/19/2021 has been entered and made of record. Claims 1 and 11 are amended. Claims 1-6, 9-16, and 19-24 are pending.
The previous rejections of claims 1-6, 9-16 and 19-24 under 35 USC 103 under Cronin in view of Colley and Chambers have been withdrawn as necessitated by amendment. New rejections have been made over Cronin in view of Colley, Chambers, and Berry.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 9-16 and 19-24 are rejected under 35 U.S.C. §103 as being obvious over Cronin et al (US PGPub 2017/0340221 A1) in view of Colley et al (US PGPub 2010/0134243 A1), Chambers (WO2016023081A1; filed 8/12/2015) and Berry (US 20090235150 A1; filed 3/17/2009).


With regards to claim 1, Cronin discloses a smart storage container apparatus for storing items of medical equipment (Cronin Fig. 1, ref. no. 180: "First Aid Kit" [viz. storage container apparatus] and ref. nos. 190, 191,192, etc.: medical equipment. Cronin paragraph41: "[T]he first aid server 160 may ... track, poll, or otherwise note the current inventory [viz. smart] of the first aid kit 180 ...") the apparatus comprising:
at least one storage compartment for storing a plurality of medical equipment at … locations in the at least one storage compartment (Cronin Fig. 1, ref. no. 180: "First Aid Kit" includes at least one storage compartment.);
…
a communication interface for communicating with a server (Cronin paragraph 43: "[T]he first aid server 160 ... [may be accessed] by connecting through the data network 101 (e.g., connection 102, then followed by connection 104 to the mobile device 140 or connection 106 to the first aid server 160)[ viz. communication interface].");
a display for displaying an interactive user interface (Cronin Fig. 1, ref. no. 120: "user interface." Cronin paragraph 78: referring to ref. no. 120 as "a display 120." Cronin Fig. 1, ref. no. 145: "user interface". Cronin Fig. 2, ref. no. 200: "First Aid Kit GUI". A GUI is interactive. Cronin paragraph48: "[The] directions that are displayed by the GUI 200 may also relate to how to dress a wound (e.g., at the display 220)." As to "interactive," see also treatment of final limitation.);
and a processor configured to execute code instructions (Cronin Fig. 1, ref. no. 112: processor.) for:
downloading from the server a local configuration database (Cronin paragraph 59: "[T]he mobile device 140 downloads or installs a first aid kit App 150 from a first aid server 160 . . Cronin paragraph41: "[T]he first aid server 160 may ... track, poll, or otherwise note the current inventory [viz. local configuration database] of the first aid kit 180 ...") and one or a plurality of webpages with medical information for display on the interactive user interface (Cronin paragraph 31: "The first aid server may also transmit first aid directions to a mobile device." Cronin paragraph 48: "[The] directions ... are displayed ... at the display 220 ..." Cronin paragraph43: "'[T]he first aid server 160 ... [may be accessed] by connecting through the data network 101 ... Data network 101 may be virtually any device or group of devices capable of facilitating data communications including, for example, a local area network, mobile carrier network, cloud computing infrastructure, or the Internet." Information from a server over the Internet is a webpage.);
identifying using the detected presence … of items from the one or more items of medical equipment not stored in the at least one storage compartment at the … locations (Cronin paragraph 61: "[l]n the situation where the vitals 545 ... indicates that the user has suffered a laceration that requires immediate dressing, the decision block may direct flow to step 525 [provide first aid directions] if the kit includes gauze and scissors but may direct flow to step 530 [contact emergency personnel] if the kit is lacking either of these items (e.g., if the kit was no[t] initially provided with these items or if they have been previously removed and not replaced[ viz. not stored]).");
searching the one or said plurality of webpages for at least one keyword included in the local configuration database (Cronin paragraph61: "[l]n the situation where the vitals 545 ... indicates that the user has suffered a laceration that requires immediate dressing, the decision block may direct flow to step 525 [provide first aid directions] if the kit includes gauze and scissors but may direct flow to step 530 [contact emergency personnel] if the kit is lacking either of these items (e.g., if the kit was no[t] initially provided with these items or if they have been previously removed and not replaced)." Here, the system determines that a laceration exists and determines that the laceration requires dressing with gauze. The system then consults local gauze inventory. Thus, gauze is a determined and scanned for keyword and the keyword is included in the local configuration database. The keyword exists on an instructions webpage.);
augmenting the one or said plurality of webpages with an enhancement corresponding to the at least one keyword… identifies a location of an item of medical equipment stored in the at least one storage compartment, the item of medical equipment corresponding to the at least one keyword (Cronin paragraph61: "[l]n the situation where the vitals 545 ... indicates that the user has suffered a laceration that requires immediate dressing, the decision block may direct flow to step 525 [provide first aid directions] if the kit includes gauze and scissors ...");
displaying an augmented webpage from the one or said plurality of augmented webpages (Cronin paragraph61: "[l]n the situation where the vitals 545 ... indicates that the user has suffered a laceration that requires immediate dressing, the decision block may direct flow to step 525 [provide first aid directions] if the kit includes gauze and scissors ...");
deactivating the enhancement of the displayed augmented webpage if the at least one keyword is related to identified items of medical equipment not stored is the at least one storage compartment (Cronin paragraph61: "[l]n the situation where the vitals 545 ... indicates that the user has suffered a laceration that requires immediate dressing, the decision block may direct flow to step 525 [provide first aid directions] if the kit includes gauze and scissors but may direct flow to step 530 [contact emergency personnel] if the kit is lacking either of these items . . Here, an instructions page with an enhancement (as in Colley below) will not be displayed if the instructions are inadequate for lack of necessary supplies or equipment. Note that "deactivate" is interpreted to mean dispense with rather than terminate a previously activated component.); and
in response to a command by a user via the interactive user interface to receive information about an item from the one or more items of medical equipment stored in the at least one storage compartment at the predefined locations, displaying information about the item including a location of the Item at the predefined location in the at least one storage compartment (Cronin paragraph 48: "When the first aid directions selection button 215 is selected, a set of directions may be displayed in the first aid kit GUI 200 (e.g., at the display 220) that may correspond to the set of vital signs data in the vital signs table 225. For example, directions that are displayed by the GUI 200 may also relate to how to dress a wound (e.g. at the display 220)." Here, requesting instructions includes requesting information about items of medical equipment stored in the storage compartment (those included in the instructions) and the instructions are information about the item (how to use the item). Cronin paragraph 59: "When the vital signs data is determined to be in an acceptable zone in step 445, the program 
Cronin may not expressly disclose at least one storage compartment for storing one or more items of medical equipment at a respective plurality of distinct predefined locations in the at least one storage compartment, a plurality of detectors in the at least one storage compartment for detecting a presence each of the plurality of items of medical equipment at the plurality of predefined corresponding to each of the plurality of items of medical equipment in the at least one storage compartment, each predefined location having a detector to detect a presence of a corresponding item of medical equipment at the predefined location … identifying using the detected presence at the plurality of predefined locations by the plurality of detectors, items … augmenting the one or said plurality of webpages with an enhancement by converting the at least one keyword into a hyperlink or a pop-up that identifies data corresponding to the keyword… displaying information about the item including a location of the item at the predefined location in the at least one storage compartment.
However, Chambers teaches at least one storage compartment for storing one or more items of… equipment at a respective plurality of distinct predefined locations in the at least one storage compartment, a plurality of detectors in the at least one storage compartment for detecting a presence each of the plurality of items of … equipment at the plurality of predefined corresponding to each of the plurality of items of … equipment in the at least one storage compartment, each predefined location having a detector to detect a presence of a corresponding item of … equipment at the predefined location (Chambers, paragraph 7: “In a first broad form the present invention provides a storage device including: at least one item storage location; and at least one sensor for detecting a parameter indicative of the presence or absence of an item at the at least one item storage location.”), the detector being of a type from the group consisting of: a micro-switch, a physical switch, a magnetic detector, a Hall Effect detector, and a radio frequency identification (RFID) detector… identifying using the detected presence at the plurality of predefined locations by the plurality of detectors, items (Chambers, paragraph 48: “The sensor/s of the storage device are typically configured to detect electromagnetic radiation and, in particular, visual light or infrared light. However, it will be 
It would have been obvious to a person of ordinary skill in the art before the time of filing to have combined Chambers and Cronin such that the positions of the items with multiple corresponding detectors are used to determine the presence or absence of said items. This would have enabled the invention to determine exactly which items are absent based on the sensors (Chambers, paragraph 48: “The storage device and sensors may, for example, be configured to detect a change of light/infrared input to identify removal/replacement of an item or may, for example, be calibrated to identify the amount of infrared radiation/light (or a particular intensity range) that correlates to an item being present or absent from an item storage location.”).
 Colley discloses at least one storage compartment for storing one or more items of medical equipment at respective predefined locations in the at least one storage compartment, augmenting the one or said plurality of webpages with an enhancement… displaying information about the [container] item including a location of the Item in the at least one storage compartment (Colley paragraph 3: "Controlled substances, such as morphine, may be segregated into individual storage compartments [viz. at respective predetermined locations] in a medication-dispensing unit to control access to these substances." Colley H 83: "[T]he microcontroller 14 of the control module may provide area-specific information for each drawer module 17a-17d, and this information can be provided on the display device of the drawer module. The information may include, for example... information on the display device that assists a user in locating items stored in the drawers (e.g., the particular drawer that should be accessed[ viz. augmenting with an enhancement], the particular bin within the drawer, the particular container within the bin, etc.) Such information can be based, for example, on patient-specific data... and known locations of items within the drawers/bins/containers viz. including a location of the item in the at least one storage compartment. For example, patient data may be collected via a scanning device ... and the collected patient data can be used to determine the patient's prescribed medications (e.g., via a database). Once the medications are determined, their location in the drawer system can be provided on the display panel so as to 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined Cronin and Colley such that the smart first aid kit of Cronin identifies content locations, as in Colley, to improve user experience--by providing more reliable, quicker access to relevant first aid items.
Berry teaches augmenting the one or said plurality of webpages with an enhancement by converting the at least one keyword into a hyperlink or a pop-up that identifies data corresponding to the keyword (Berry, abstract: “A hyperlink generation module receives an electronic text file from a server. The module searches the text file to identify keywords present in the file… One or more hyperlinks corresponding to the keywords are then generated and inserted into the text file. The hyperlinks provide pointers to the identified multimedia content.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Berry and Cronin such that the keywords detected in the website were made into hyperlinks. This would have improved the invention because “it is highly beneficial to the publisher to present hyperlinks to videos or other content that are contextually relevant to the initial website content in the hopes that the user will interact with the hyperlinked content” (Berry, paragraph 4).


With regards to claim 2, which depends on claim 1, Cronin discloses wherein the processor is configured to execute code instructions for adjusting the downloaded local configuration database according to particular features or to a particular environment of the apparatus (Cronin paragraph 31: "The first aid server may also transmit first aid directions to a mobile device." Cronin paragraph 61: "[l]n the situation where the vitals 545 ... indicates that the user has suffered a laceration that requires immediate dressing, the decision block may direct flow to step 525 [provide first aid directions] if the kit includes gauze and scissors but may direct flow to step 530 [contact emergency personnel] if the kit is lacking either of these items... Here, downloaded information, first aid response, is adjusted according to particular features of 


With regards to claim 3, which depends on claim 1, Cronin discloses wherein the processor is configured to execute code instructions for adjusting the downloaded local configuration database according to at least one of a list consisting of: particular equipment, devices or kinds of devices stored in the apparatus, a particular structure or arrangement of the at least one storage compartment and information relevant to where the apparatus is placed (Cronin paragraph 41: "[S]ome of the elements within the first aid kit 180 (e.g., rubbing alcohol, antiseptic, bandages) may include an identifier (e.g., a barcode, a serial number/code, a quick response (QR) code, a passive or active radio frequency identifier (RFID) tag, a near-field communication tag, a bluetooth connection, etc.) . . . [T]he mobile device 140... may use these identifiers to track, poll, or otherwise note the current inventory of the first aid kit 180, and to note what elements of the first aid kit 180 are being used at a given time." Note that a bandage is an equipment: Cronin f 35: "The wearable device 110 in Fig. 1 includes a processor 112, one or more sensors 116, a memory 114, a battery 118, a user interface 120 (e.g., a display, touchscreen, buttons, speaker, microphone, or other hardware for interacting with a user)..." and Cronin paragraph 36: "[T]he smart bandage 182, adhesive bandages 192, and elastic support bandages 190 may each constitute wearable devices 110." Cronin f 41: "[0]ne or more of the items in the first aid kit may include... an identifier... that may be read by hardware . . . Upon reading such an identifier, the wearable device may assume that the item is in use. For example, in some embodiments, the wearable device may assume that, if the item is close enough to be read, it must be in the hand of the user [viz. arrangement of the compartment: removed item]. Alternatively, the wearable device may determine that if the item is close enough to read but other items within the kit (e.g., if only 3 items are within range compared to 20 tagged items in the kit) or a wireless chip associated with the kit container itself are not close enough to read [viz. information relevant to where the apparatus is placed: away from removed 


With regards to claim 4, which depends on claim 1, Cronin discloses wherein the processor is configured to execute code instructions for finding local discrepancies in the downloaded local configuration database from local conditions of the at least one storage compartment and adjusting the downloaded local configuration database according to the local discrepancies (Cronin paragraph 41: "[T]he wearable device 110... may use these identifiers to track, poll, or otherwise note the current inventory of the first aid kit 180, and to note what elements of the first aid kit 180 are being used at a given time." Here, current inventory is a local discrepancy.).

With regards to claim 5, which depends on claim 4, Cronin discloses wherein the local discrepancies are selected from a group consisting of a missing equipment, a missing device, a missing medicine, a changed arrangement, a changed contents and a changed structure (Cronin paragraph 41: "[S]ome of the elements within the first aid kit 180 (e.g., rubbing alcohol, antiseptic [viz. medicine], bandages) may include an identifier. ... [T]he mobile device 140 ... . may use these identifiers to track, poll, or otherwise note the current inventory [viz. changed contents] of the first aid kit 180, and to note what elements of the first aid kit 180 are being used [viz. a changed arrangement] at a given time.").

With regards to claim 6, which depends on claim 1, Cronin discloses wherein the processor is configured to execute code instructions for adapting the local configuration database according to a current state of the apparatus (Cronin paragraph 41: "In some embodiments, the wearable device 110, the mobile device 140, or the first aid server 160 may use these identifiers to track, poll, or otherwise note the current inventory of the first aid kit 180, and to note what elements of the first aid kit 180 are being used at a given time." Here, current inventory is a current state of the apparatus.).


With regards to claim 9, which depends on claim 1, Cronin discloses wherein the processor is configured to execute code instructions for augmenting the one or said plurality of webpages by adding or changing an interactive graphic element for initiating an action, the action corresponding to an indication in the local configuration database that the action is feasible by the apparatus (Cronin paragraph 61: "[l]n the situation where the vitals 545 or user self-reporting indicates that the user has suffered a laceration that requires immediate dressing, the decision block may direct flow to step 525 


With regards to claim 10, which depends on claim 1, Cronin discloses wherein the processor is configured to execute code instructions for augmenting the one or said plurality of webpages by initiating or changing an action in response to the at least one keyword, the action corresponding to an indication in the local configuration database that the action is feasible by the apparatus (Cronin paragraph 61: "[l]n the situation where the vitals 545 . . . indicates that the user has suffered a laceration that requires immediate dressing, the decision block may direct flow to step 525 [provide first aid instruction] if the kit includes gauze and scissors [viz. initiate feasible action corresponding to an indication in the local configuration database that the action is feasible by the apparatus] but may direct flow to step 530 [contact emergency personnel] if the kit is lacking either of these items . . .").

Claims 11-16 and 19-20 recite substantially similar limitations to claims 1-6 and 9-10 and are thus rejected along the same rationales.

With regards to claim 21, which depends on claim 1, Cronin may not expressly disclose but Colley discloses wherein the enhancements are selected from the group consisting of a hyperlink, a pop-up, a widget, a telephone number to be called, an action, a button, a note and an alert (Colley Paragraph 83: "[P]atient data may be collected via a scanning device . . . and the collected patient data can be used to determine the patient's prescribed medications (e.g., via a database). Once the medications are determined, their location in the drawer system can be provided on the display panel so as to assist the medical professional in locating the medications.").

Claim 22 recites substantially similar limitations to claim 21 and is thus rejected along the same rationale.

wherein the enhancement comprises a hyperlink and wherein the processor is configured to execute code instructions for ... the hyperlink to webpages with information about the identified items of medical equipment not stored in the at least one storage compartment at the predefined locations (Cronin paragraph 61: "[l]n the situation where the vitals 545 . . . indicates that the user has suffered a laceration that requires immediate dressing, the decision block may direct flow to step 525 [provide first aid directions] if the kit includes gauze and scissors but may direct flow to step 530 [contact emergency personnel] if the kit is lacking either of these items . . Here, accessing an instruction page after determining a laceration is suffered amounts to following a hyperlink (from a determining page) and foregoing display of the page deactivates the hyperlink.).
However, Cronin does not disclose code instructions for deactivating the enhancement by deactivating the hyperlink to webpages.
Berry teaches code instructions for deactivating the enhancement by deactivating the hyperlink to webpages (Berry, paragraph 55: “when the hyperlink is clicked by a user 95… the user is directed to a separate webpage where the video is displayed”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Berry and Cronin such that the keywords detected in the website were made into hyperlinks. This would have improved the invention because “it is highly beneficial to the publisher to present hyperlinks to videos or other content that are contextually relevant to the initial website content in the hopes that the user will interact with the hyperlinked content” (Berry, paragraph 4).


Claim 24 recites substantially similar limitations to claim 23 and is thus rejected along the same rationale.



Response to Arguments

Applicant’s arguments filed 11/19/2021 with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner agrees 








Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRODERICK C ANDERSON whose telephone number is (313)446-6566.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 5712724124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.C.A/Examiner, Art Unit 2178                                                                                                                                                                                         
/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178